IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-11443
                           Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

SANJUANA PENA RAMIREZ,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 5:01-CR-47-4
                          --------------------
                              July 18, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

         Court-appointed counsel for Sanjuana Pena Ramirez has moved

for leave to withdraw and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).     Ramirez has not responded to

the motion.

     Our independent review of the brief and the record discloses

no nonfrivolous issue for appeal.    Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.    5TH CIR. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.